       Case 1:18-cv-09241-AT Document 42 Filed 06/11/19 Page 1 of 7



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK


INTERNATIONAL ENGINEERING &
CONSTRUCTION S.A. and GREENVILLE
OIL & GAS CO. LTD.,


                      Petitioners,
                                              18-cv-8241-AT

          -against-


BAKER HUGHES, A GE COMPANY, LLC
and BAKER HUGHES, A GE COMPANY,


                      Respondents.



    RESPONDENTS’ REPLY TO SUPPLEMENTAL BRIEF ADDRESSING
 “AGGRIEVED” STANDARD UNDER § 4 OF THE FEDERAL ARBITRATION ACT
           Case 1:18-cv-09241-AT Document 42 Filed 06/11/19 Page 2 of 7



       Pursuant to this Court’s Order [Doc. 4], Respondents (collectively, “BHGE”) respectfully

submit this Reply to the Supplemental Brief filed by Petitioners regarding the applicability of the

“aggrieved” standard pursuant to § 4 of the Federal Arbitration Act (“FAA”). As detailed below,

Petitioners incorrectly assert that the “aggrieved” standard does not apply—and that it is not

necessary for BHGE to have failed, neglected or refused to arbitrate in order to obtain relief—

because that standard conflicts with § 206 of the Convention on the Recognition and Enforcement

of Foreign Arbitral Awards (the “Convention”). While Petitioners rely on a single district court

decision to support their argument, other courts within the jurisdiction of the U.S. Court of Appeals

for the Second Circuit have directly considered the issue and have held that the “aggrieved”

standard does not conflict with the Convention. Applying the appropriate “aggrieved” standard,

no reasonable dispute exists that BHGE has not failed, neglected, or refused to arbitrate, and

Petitioners cannot compel a party to arbitration who is already participating in that arbitration.

I.     PETITIONERS MUST BE “AGGRIEVED” TO COMPEL ARBITRATION

       Section 206 of the Convention states that a court “may direct that arbitration be held in

accordance with the agreement.” 9 U.S.C. § 206. In turn, Section 4 of the FAA requires that a

party seeking to compel arbitration be “aggrieved by the alleged failure, neglect, or refusal of

another to arbitrate under a written agreement for arbitration.” Id. § 4. Petitioners rely on a single

decision, Daye Nonferrous Metals, Co. v. Trafigura Beheer B.V., No. 96 CIV 9740 (RWS), 1997

WL 375680 (S.D.N.Y. 7/7/1997), to assert that a conflict exists between § 4 of the FAA and § 206

of the Convention. Daye has not, however, been cited by any other cases deciding this issue and

is inconsistent with other decisions in this Court and within the Second Circuit’s jurisdiction.




                                                  1
           Case 1:18-cv-09241-AT Document 42 Filed 06/11/19 Page 3 of 7



       This Court, in Evans & Sutherland Computer Corp. v. Thomson Training & Simulation,

Ltd., No. 94 CIV 6795 (JFK), 1994 WL 593808 (S.D.N.Y. 10/28/1994), held that no conflict exists

between § 4 and § 206. Evans noted that the “only issue” under § 206 is “whether a valid

agreement to arbitrate exists in the context of an international commercial agreement.” See id. at

*3. Noting that § 208 of the Convention provides that the FAA “applies to actions and proceedings

brought under [chapter 2, the Convention,] in the absence of any conflict,” this Court reviewed §

4 of the FAA and found that it did not conflict with § 206. See id.

       Relying, in part, on the holding in Evans, the U.S. District Court in Connecticut, in

Hartford Accident & Indemn. Co. v. Equitas Reinsurance Ltd., 200 F. Supp. 2d 102 (D. Conn.

2002), similarly found no conflict between § 206 of the Convention and § 4 of the FAA. The court

noted that § 4 was “[o]n its face . . . not in conflict with the Convention Act or the Convention

itself.” Id. at 108. The court reasoned that “Article II(3) of the Convention requires that a court,

‘when seized of an action’ where the parties have agreed to arbitrate, shall ‘refer the parties to

arbitration . . .’” Id. (quoting Article II(3) of the Convention). Therefore, the court held that

because the court had to be “seized of an action,” a petition is required to allege that the adverse

party has actually failed, neglected, or refused to arbitrate, and this requirement “assures the court

that there is, in fact, a dispute concerning whether the parties should arbitrate.” Id. The court

further noted that the purpose behind the requirements of § 4 are compatible with the Convention’s

goal of promoting speedy and efficient resolution of arbitration disputes. See id. The court

recognized that “[i]f the adverse party has not refused to arbitrate, or will agree to arbitrate, there

is no reason for court involvement in the first place.” Id. Accordingly, the court held that the

“aggrieved” standard of § 4 is not in conflict with the Convention. See id. at 109.




                                                  2
           Case 1:18-cv-09241-AT Document 42 Filed 06/11/19 Page 4 of 7



       The Second Circuit referenced Hartford without reservation in Phoenix Aktiengesellschaft

v. Ecoplas, Inc., 391 F.3d 433, 437 (2d Cir. 2004). In Phoenix, Ecoplas, Inc. relied on Hartford to

argue that § 207 of the Convention (concerning consent to the confirmation of arbitration awards)

did not conflict with § 9 of the FAA. See id. Distinguishing Hartford, the Second Circuit noted

that Hartford was based on the finding that § 4 imposed no limits on jurisdiction beyond those

already imposed by basic Article III principles of standing and, therefore, “no conflict existed

between the two provisions.” See id. In analyzing Hartford, the Second Circuit expressed no

disapproval with its holding. See also, FR 8 Singapore PTE. Ltd. v. Albacore Maritime Inc., 754

F. Supp. 2d 628, n.2 (S.D.N.Y. 2010) (citing Phoenix’s analysis of Hartford but declining to

address the relation between § 4 and § 206); Francis M. Dougherty & Jack K. Levin, 3 FED. PROC.,

L. ED. § 4:134 (“Section 4 of the Federal Arbitration Act, requiring that a party seeking to compel

arbitration be aggrieved by the other party’s refusal to arbitrate, does not conflict with section 206

on compelling arbitration under arbitration agreements involving foreign parties, and thus applies

to those arbitrations”) (citing Hartford, 200 F. Supp. 2d at 108).

       The above cases demonstrate that the holding in Daye is incorrect and infeasible as a

practical matter. As Hartford explains, to allow a petitioner under the Convention to compel

arbitration against a party that has not otherwise refused or failed to arbitrate is nonsensical: it

frustrates public policy in favor of speedy, efficient resolution of arbitration proceedings, and it

and unnecessarily burdens courts with matters in which they have no need to be involved.

II.    PETITIONERS ARE NOT “AGGRIEVED” PARTIES.

        Because § 4 of the FAA governs, Petitioners must demonstrate that BHGE has failed,

neglected, or refused to arbitrate. The Second Circuit, in LAIF X SPRL v. Axtel S.A. de C.V., 390

F.3d 194, 199 (2d. Cir. 2004), has held that objections to arbitrability, without an attendant refusal



                                                  3
           Case 1:18-cv-09241-AT Document 42 Filed 06/11/19 Page 5 of 7



to arbitrate, does not meet the “aggrieved” standard set forth in § 4. There, the petitioner filed an

arbitration proceeding against Telinor Telefonia (“Telinor”), and in turn, Telinor answered the

arbitration demand asserting that the underlying dispute was not within the scope of the arbitration

agreement. See id. at 197-98. After the petitioner filed a lawsuit seeking to compel Telinor to

arbitrate, the Second Circuit affirmed the district court’s dismissal of the petition, noting that

Telinor had not “refused” to arbitrate because it raised its objection to arbitrability within the

arbitration itself. See id. at 199. As the Second Circuit plainly explained: “It is difficult to see []

how an order to compel would operate on Telinor’s course of conduct. Telinor has answered the

arbitral demand. Telinor’s challenge to the arbitrability of [petitioner’s] claims before the AAA

does not constitute a refusal to arbitrate.” See id.; see also, Broadcort Capital Corp. v. Dutcher,

859 F. Supp. 1517, 1520 (S.D.N.Y. 1994) (holding that an objection to arbitrating in a particular

forum is not a refusal to arbitrate, so the petitioner was not “aggrieved” under § 4); Jacobs v. USA

Track & Field, 374 F.3d 85, 89 (2nd Cir. 2004) (affirming the district court’s denial of the petition

to compel arbitration, noting that “respondents have not commenced litigation against petitioner”

nor have they “failed to comply with an order to arbitrate by the AAA”).

       As previously briefed in detail, IEC initially raised the successor/alter ego issue in the

Arbitration;1 BHGE has asserted its arbitrability objection within the pending Arbitration;2 and the

Arbitration Tribunal will hear that objection during the evidentiary Hearing.3 Following the

holding in LAIF and Jacobs, BHGE’s objection within the Arbitration does not constitute a failure

or refusal to arbitrate. BHGE is participating in the Arbitration, and it has neither commenced




1
  See Respondents’ Reply Memo. in Support of Motion to Dismiss [Doc. 36] at 12-13.
2
  See, e.g., Respondents’ Reply in Opposition to Petition [Doc. 27] at 7-8; Respondents’ Memo. of Law in
Support of Motion to Dismiss [Doc. 32] at 14-15.
3
  See Respondents’ Reply Memo. in Support of Motion to Dismiss [Doc. 36] at 14.

                                                   4
            Case 1:18-cv-09241-AT Document 42 Filed 06/11/19 Page 6 of 7



litigation against IEC nor failed to comply with an order by the Tribunal to arbitrate. Simply put,

there is no controversy for this Court to consider.4

        Petitioners again5 misrepresent the Arbitration record, claiming that BHGE has “flat-out

refused to engage on the arbitrability issues” within the Arbitration. In support, Petitioners claim

that BHGE’s reference to “an issue that is pending before a U.S. Court” within its objections to

IEC’s discovery is an “admission as to the proper forum for the resolution of the arbitrability

issue.”6 The quoted language, however, merely appears in Respondents’ General Objections to

IEC’s discovery. Respondents’ specific objections to IEC’s discovery related to the arbitrability

of the claims against BHGE do not rely upon this litigation in any way.7

        Importantly, Petitioners have neglected to inform this Court that Respondents’ objections

concerning discovery related to the arbitrability issue were heard and ruled upon by the Tribunal,

and the Tribunal granted IEC the ability to obtain available documents responsive to those

requests, if any.8 Thus, the discovery dispute referenced by Petitioners only further confirms that

the parties are proceeding with the Arbitration of not only the underlying merits but also BHGE’s

objection of arbitrability. Petitioners’ assertion that BHGE has “flat-out refused to engage on the

arbitrability issues” is patently false. BHGE is participating in the Arbitration, and Petitioners are

not “aggrieved” under § 4 of the FAA. Therefore, this Court should dismiss their Petition to

Compel Arbitration.


4
  Petitioners’ claim that a “case or controversy” exists because there is a dispute as to the forum and the
issue of successor liability. The only relief sought by Petitioners, however, is an order to compel arbitration.
As outlined herein and in BHGE’s related pleadings, BHGE is participating in the Arbitration, so no
controversy exists for this Court to consider.
5
  See Respondents’ Reply Memo. in Support of Motion to Dismiss [Doc. 36] at 12-15 (noting prior
misrepresentations by Petitioners).
6
  See Petitioners’ Supplemental Brief at 5.
7
  See Exhibit A, Claimants’ Redfern Schedule (Excerpt) at pp. 111-118, IEC’s Requests and BHGE’s
Objections for Nos. 105-113.
8
  See id. (noting Arbitration Tribunal’s ruling on each of IEC’s Requests and BHGE’s Objections).

                                                       5
           Case 1:18-cv-09241-AT Document 42 Filed 06/11/19 Page 7 of 7



                                              Respectfully submitted,

                                              ALLEGAERT BERGER & VOGEL LLP

                                              By:    /s/ Richard L. Mattiaccio
                                                     Richard L. Mattiaccio
                                                     Alexander E. Ehrlich

                                              111 Broadway, 20th Floor
                                              New York, New York 10006
                                              Telephone:     (212) 571-0550
                                              Facsimile:     (212) 571-0555
                                              Email:         rmattiaccio@abv.com;
                                                             aehrlich@abv.com

                                              and

                                              DAIGLE FISSE & KESSENICH, PLC


                                              By:    /s/ Michael D. Fisse
                                                     Michael D. Fisse

                                              227 Highway 21
                                              Madisonville, Louisiana 70447
                                              Telephone:    (985) 871-0800
                                              Facsimile:    (985) 871-0899
                                              Email:        mfisse@daiglefisse.com
                                              Admitted Pro Hac Vice

                                              Attorneys for Respondents/Defendants, Baker
                                              Hughes, a GE Company, LLC and Baker Hughes,
                                              a GE Company

                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of June 2019, a copy of foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.

                                              /s/ Michael D. Fisse
                                              MICHAEL D. FISSE




                                                 6
